By the court.

It may be conceded, that the decree of the judge of probate, allowing the widow’s distributive share in her husband’s estate to her administrator, was, with respect to these sureties, res inter alios acta, and not conclusive against them. 3 N. H. Rep. 491, Gookin v. Sanborn. But there is no ground on which that decree can be impeached. There is no doubt that the widow was entitled to her distributive share in the personal estate of her husband. She was by law entitled to it as an heir. 3 P. Williams, 48, Davers v. Dewes; 4 Burns’ Eccl. Laws, 331 ; Lovelass, 67 ; Prov. Laws, 105.
And the administrator of her estate is now entitled to receive the same.
The claim made in this case, on behalf of the administrator of the widow, for interest, cannot be allowed. He was entitled to receive the distributive share of the widow, but the amount was to be settled by a decree of the judge of probate. That amount has been settled by a decree to which he was a party. He is, therefore, bound by the decree. If he was not satisfied with the decree, an appeal was the appropriate remedy.